AFFIRM; and Opinion Filed May 8, 2015.




                                           Court of Appeals
                                                            S      In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-13-00871-CV

                                                   ERIC DRAKE, Appellant

                                                                      V.

       QUILLING, SELANDER, LOWNDS, WINSLETT, MOSER; MATTHEW KITA;
                MARCIE SCHOUT; AND WILLIAM LEWIS, Appellees

                                  On Appeal from the 68th Judicial District Court
                                              Dallas County, Texas
                                        Trial Court Cause No. 13-01062

                                           MEMORANDUM OPINION
                                      Before Justices Brown, Stoddart, and O’Neill 1
                                               Opinion by Justice O’Neill

          This is an appeal from the trial court’s interlocutory order granting a motion to dismiss

certain claims brought by Eric Drake against Quilling, Selander, Lownds, Winslett, Moser;

Matthew Kita; Marcie Schout; and William Lewis (collectively, “Quilling”). These claims

stemmed from Quilling’s legal representation of certain clients previously sued by Drake.

Asserting Drake’s claims were based on its exercise of the “right to petition,” Quilling filed the

motion to dismiss pursuant to chapter 27 of the Texas Civil Practice and Remedies Code. See

TEX. CIV. PRAC. & REM. CODE ANN. § 27.008(b) (West 2015).



   1
       The Honorable Michael J. O’Neill, Justice of the Court of Appeals for the Fifth District of Texas—Dallas, Retired, sitting by assignment.
       Enacted to encourage and safeguard the constitutional rights of persons to petition, speak

and associate freely, and otherwise participate legally in government, chapter 27 provides for the

early dismissal of lawsuits that threaten these rights. Id. §§ 27.002, 27.003. It also provides an

exception to the general rule that interlocutory orders are not immediately appealable by

authorizing an appeal from a trial court’s interlocutory order on a motion to dismiss. See id. §

27.008; CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011).

       Although Drake appeals from the order granting Quilling’s motion to dismiss, the two

issues he raises in his brief concern certain actions taken by the trial court after the order was

signed. Specifically, he complains of the trial court’s transfer of the remaining claims to another

district court without first disposing of a motion to recuse he filed following Quilling’s dismissal.

He also complains of the transferee court’s failure to dispose of the recusal motion. These

issues, however, are outside the limited scope of this appeal. Statutes authorizing interlocutory

appeals are strictly construed, and an appellate court’s jurisdiction over an interlocutory appeal is

limited to that provided by statute. Rusk v. State, 392 S.W.3d 88, 101 (Tex. 2012) (Hecht, J.,

concurring); CMH Homes, 340 S.W.3d at 447; Art Inst. of Chicago v. Integral Hedging, L.P.,

129 S.W.3d 564, 570 n.8 (Tex. App.—Dallas 2003, no pet.). Because our jurisdiction over this

appeal is conferred by civil practice and remedies code chapter 27, our review is limited to issues

arising from the order on Quilling’s motion to dismiss. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 27.008. Accordingly, we do not consider Drake’s issues.

       We affirm the trial court’s dismissal order.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
130871F.P05                                           JUSTICE, ASSIGNED

                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

ERIC DRAKE, Appellant                               On Appeal from the 68th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-00871-CV        V.                        Trial Court Cause No. 13-01062.
                                                    Opinion delivered by Justice O’Neill.
QUILLING, SELANDER, LOWNDS,                         Justices Brown and Stoddart participating.
WINSLETT, MOSER; MATTHEW KITA;
MARCIE SCHOUT; AND WILLIAM
LEWIS, Appellees

      In accordance with this Court’s opinion of this date, we AFFIRM the trial court’s
judgment.

       We ORDER that appellees Quilling, Selander, Lownds, Winslett, Moser; Matthew Kita;
Marci Schout; and William Lewis recover their costs of this appeal from appellant Eric Drake.


Judgment entered this 8th day of May, 2015.




                                              –3–